I concur in the judgment and opinion overruling appellants' assignment of error, and affirming the judgment of the court below, but would add the following. The principal opinion does not explicitly address the issue of whether the trial court's January 18, 1990 judgment overruling appellants' Civ.R. 59(A)(1) and (7) motion for a new trial was proper. However, appellants' February 9, 1990 notice of appeal in the instant case was from the judgments entered "on January 10, 1990 and January 18, 1990." Moreover, appellants' brief on appeal contains the argument that "[t]he trial court should therefore have sustained the motion for a new trial. It did not, and that decision should be reversed." Therefore, I am persuaded that this issue should be addressed.
In order for a new trial to be granted under Civ.R. 59, a previous trial must be had. In re Terry (1988), 51 Ohio App. 3d 133,137, 554 N.E.2d 1365, 1370. In determining what constitutes a trial, the following has been stated:
"An examination of the grounds for a new trial under Civ.R. 59(A) suggests that the drafters of the rule contemplated the term `trial' in its conventional sense, that is, an adversary proceeding, including pleadings, opening statements, presentation of evidence, closing arguments, and submission to the court or jury for final determination." Brown v. Coffman
(1983), 13 Ohio App. 3d 168, 13 OBR 203, 205, 468 N.E.2d 790,791; Terry, supra, 51 Ohio App.3d at 137, 554 N.E.2d at 1370.
Since the proceeding prior to appellants' motion for a new trial was simply on appellees' Civ.R. 12(B)(1) motion to dismiss for lack of jurisdiction and did not address the merits of appellants' action, the trial court did not err in overruling appellants' motion for a new trial. *Page 360